           Case 1:20-cv-00789-LY Document 32 Filed 12/23/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

KENNETH SEMIEN, JONATHAN                         §
FRANKS, SEAN PEVSNER;                            §
                                                 §
NATIONAL FEDERATION                              §
OF THE BLIND OF TEXAS; and                       §
                                                 §
THE COALITION OF TEXANS                          §
WITH DISABILITIES,                               §
                                                 §
                Plaintiffs,                      §            Civil Action No. 1:20-cv-00789-LY
                                                 §
vs.                                              §
                                                 §
RUTH HUGHS, Texas Secretary                      §
of State, in her official capacity,              §
                                                 §
                Defendant.                       §

                   PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL

TO THE HONORABLE U.S. DISTRICT JUDGE LEE YEAKEL:

        Plaintiffs Kenneth Semien, Jonathan Franks, Sean Pevsner, National Federation of the

Blind of Texas, and The Coalition of Texans with Disabilities (collectively “Plaintiffs”), state that

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), they hereby voluntarily dismiss the

above-captioned matter. The Defendant has not filed an answer or motion for summary judgment

in this case.

DATED: December 23, 2020

                                                      Respectfully submitted,

                                                       /s/ Lia S. Davis
                                                      LIA S. DAVIS
                                                      Texas State Bar No. 24071411
                                                      PETER HOFER
                                                      Texas State Bar No. 09777275
                                                      BRIAN EAST
                                                      Texas State Bar No. 06360800
           Case 1:20-cv-00789-LY Document 32 Filed 12/23/20 Page 2 of 2




                                                        DISABILITY RIGHTS TEXAS
                                                        2222 West Braker Lane
                                                        Austin, Texas 78758-1024
                                                        (512) 454-4816 (phone)
                                                        (512) 454-3999 (fax)
                                                        Email: ldavis@drtx.org
                                                        Email: phofer@drtx.org
                                                        Email: beast@drtx.org

                                                        EVE L. HILL
                                                          /s/ Eve L. Hill
                                                        Maryland State Bar No. 19938
                                                        Brown Goldstein & Levy
                                                        120 E. Baltimore St., Ste. 1700
                                                        Baltimore, MD 21202
                                                        (410) 962-1030 (phone)
                                                        (410) 385-0869 (fax)
                                                        ehill@browngold.com

                                                        Counsel for Plaintiffs



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s CM/ECF System.

                                                        /s/ Lia S. Davis
                                                        Lia S. Davis




Plaintiff’s Notice of Voluntary Dismissal                                                        Page 2
